Citation Nr: 1550481	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for residuals of status-post fracture of the left fourth metacarpal, left hand. 

4.  Entitlement to an initial rating in excess of 10 percent for residuals of status-post fracture of the fourth and fifth metatarsals, left foot.  

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

7.  Entitlement to an initial rating in excess of 30 percent for insomnia with dysthymic disorder and intermittent explosive disorder.

8.  Entitlement to an initial compensable rating for residual dyspnea with chest pain status-post resolved rib injury, left mid-anterior rib separation.

9.  Entitlement to an initial rating in excess of 10 percent prior to March 24, 2014, and in excess of 20 percent from March 24, 2014, forward, for lumbar strain.

10.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbar strain.

11.  Entitlement to a rating in excess of 30 percent for residual headaches status-post stenting of a left temporal aneurysm.

12.  Entitlement to total disability based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 2005 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran initially requested a Board hearing via two substantive appeals (VA Form 9) dated in February 2013 and another substantive appeal dated in March 2013.  In March 2014, the Veteran submitted a written statement indicating that he was withdrawing each of these hearing requests.  See 38 C.F.R. § 20.704(e) (2015).

The Veteran previously had an appointed attorney representative for his appeals.  In May 2015, the attorney indicated that he was withdrawing as the Veteran's representative.  Because this was received after several of the issues on appeal had been certified to the Board, the Board notified the attorney, with a copy to the Veteran, that he must submit a motion to withdraw for good cause, which was received in September 2015.  See 38 C.F.R. § 20.608 (2015).  The Veteran responded in writing in September 2015 and October 2015, indicating that he was no longer represented by this attorney.  The Veteran may revoke representation at any time; therefore, it is no longer necessary to rule on the attorney's motion.

In a July 2010 rating decision, in pertinent part, the RO denied service connection for a left foot disability, shortness of breath and residuals of a left rib condition, bilateral knee and ankle disabilities, and a left hand disability.  The Veteran perfected an appeal as to each of these claims in September 2010.  Then, in October 2010, the RO granted service connection for disabilities of the left foot, dyspnea and residuals of the left rib condition, both knees, both ankles, and the left hand.  These decisions constituted a full grant of those benefits sought on appeal; therefore, the service connection issues are no longer on appeal.  

The Veteran then submitted a notice of disagreement regarding some of the initial ratings assigned in October 2010; therefore, these downstream issues are on appeal.  Specifically, in September 2011, the Veteran timely appealed from the 10 percent ratings assigned, all effective as of December 15, 2009, for the left hand, left foot, left knee, and right knee.  The RO provided a Statement of the Case (SOC), and the Veteran subsequently submitted a timely substantive appeal for all of these issues.

The Veteran also submitted a timely notice of disagreement, in September 2011, to initiate an appeal from the assignment of a noncompensable initial rating for dyspnea and residuals of left rib injury in the October 2010 rating decision.  The RO did not provide an SOC for that issue; however, it is under the Board's jurisdiction and must be remanded.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999); see also 38 C.F.R. §§ 20.201, 20.302 (2015) (defining a notice of disagreement and time limit for filing); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that notices of disagreement be filed on standard VA forms).

In a May 2013 rating decision, the RO granted service connection for dysthymic disorder and intermittent explosive disorder and evaluated it with the already service-connected disability of insomnia; thus, a single 30 percent rating was assigned for the psychiatric disability, effective from November 30, 2010.  The RO also denied entitlement to a TDIU in the May 2013 decision.  The Veteran submitted a notice of disagreement as to the rating assigned for his psychiatric disability, and the RO provided an SOC for this issue, which the Veteran timely appealed.  Although the Veteran did not expressly file a notice of disagreement with the denial of a TDIU, this claim was based, in part, on the effects of his psychiatric disability.  He also continued to argue that he could not work due to his psychiatric disability in his September 2015 substantive appeal regarding the rating for his psychiatric disability.  Under these circumstances, the TDIU claim is also under the Board's jurisdiction as part and parcel of the claim for a higher rating for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In February 2014, the RO granted service connection for lumbar strain with a 10 percent initial rating, and granted a separate rating of 20 percent for associated right lower extremity radiculopathy, both effective as of March 20, 2013.  The Veteran then submitted a "claim for compensation" for his back in March 2014, and additional evidence regarding the back was obtained in December 2014.  In a March 2015 rating decision, the RO granted a 20 percent rating for the low back disability, effective as of March 24, 2014, and denied a higher rating for the associated right lower extremity radiculopathy.  In May 2015, the Veteran submitted a standard notice of disagreement form for the ratings assigned for the low back and right lower extremity radiculopathy.  Because additional pertinent evidence was received within one year of the February 2014 rating decision that assigned initial ratings for the back and right lower extremity, that decision did not become final, and the Veteran's appeal proceeds from that determination.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO has not provided an SOC as to the Veteran's dispute of the ratings assigned for the low back and the right lower extremity; therefore, these issues are under the Board's jurisdiction and must be remanded.  Manlincon, 12 Vet. App. at 240.

In a May 2010 rating decision, of which the Veteran was notified in June 2010, the RO granted service connection for headaches and assigned an initial 30 percent rating, effective as of December 15, 2009.  In September 2011, the RO received a statement from the Veteran describing his headache symptoms and indicating a 50 percent rating would be "adequate to resolve this issue."  In February 2012 and February 2013 letters, the RO notified the Veteran that this September 2011 statement was not a timely notice of disagreement to the rating assigned for headaches, explaining that it was received more than one year after he was notified of the rating decision in June 2010.  See 38 C.F.R. § 20.302 (2015).  The 2012 and 2013 letters also notified the Veteran of his rights to appeal from this determination.  He did not appeal from that determination; therefore, this issue is not on appeal.

Thereafter, in a September 2013 rating decision, the RO reduced the Veteran's rating for headaches from 30 percent to 10 percent, effective as of December 1, 2013.  The Veteran indicated a dispute to this reduction in a September 2013 phone call; however, the RO subsequently restored the prior 30 percent rating for the entire period, or since December 1, 2013, in a February 2014 rating decision.  This was a full grant; thus, the propriety of the rating reduction is no longer on appeal.  

In a March 2015 rating decision, the RO denied an increased rating for headaches.  The Veteran submitted a timely standard notice of disagreement form for this issue in May 2015.  As the RO has not yet provided an SOC for this matter, it is under the Board's jurisdiction and must be remanded.  Manlincon, 12 Vet. App. at 240.

The Veteran also perfected appeals through a timely substantive appeal after an SOC had been issued for the denials of service connection for sleep apnea and for PTSD in May 2010 and September 2011 rating decisions, respectively.  The Veteran subsequently withdrew those appeals, such that a dismissal is warranted.  

In an April 2011 rating decision, the RO granted service connection for insomnia and assigned an initial 30 percent rating, effective as of November 30, 2010.  A few days after the Veteran was notified of this decision, also in April 2011, he submitted an inquiry as to the effective date assigned of November 30, 2010, although he did not indicate an intent to initiate an appeal.  Further, the RO documented in the file that the Veteran had been emailed and response and this matter was closed.  Thus, there is no indication that this issue was on appeal, and no SOC is required.

In a June 2011 rating decision, the RO granted service connection for sinus disease, and assigned a 10 percent rating, effective as of November 30, 2010.  The Veteran submitted a notice of disagreement as to the rating, and an SOC was provided on February 6, 2013.  The Veteran did not submit any communication that may be construed as a substantive appeal for this issue within 60 days of the SOC, which was more than one year after notice of the June 2011 rating decision.  Therefore, this issue is no longer on appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

The issues of entitlement to a higher rating for residuals of left rib injury, lumbar strain, right lower extremity radiculopathy, headaches, left foot disability, bilateral knee disabilities, and psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2010, prior to the promulgation of a decision in the appeal, VA received written notice from the appellant requesting a withdrawal of the appeal of the issue of service connection for sleep apnea.

2.  In March 2014, prior to the promulgation of a decision in the appeal, VA received written notice from the appellant requesting a withdrawal of the appeal of the issue of service connection for PTSD.

3.  The Veteran's residuals of status-post fracture of the left fourth metacarpal, left hand, has manifested by pain and limited motion of the ring and little fingers, when considering additional limitation during flare-ups and after repetitive use; with no ankylosis or amputation, and no limitation of motion of the thumb or other fingers.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for residuals of status-post fracture of the left fourth metacarpal, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran, as the appellant, withdrew his appeal of the issue of entitlement to service connection for sleep apnea in a December 2010 written statement, after the initial denial of this claim in a May 2010 rating decision.  The Veteran subsequently submitted a claim to reopen the issue of service connection for sleep apnea, which was denied in a March 2015 rating decision.  The appeal period has not yet elapsed, and there has been no notice of disagreement, for the decision on the claim to reopen.  Nevertheless, the prior appeal has been withdrawn.

The Veteran also withdrew his appeal of the issue of entitlement to service connection for PTSD in a March 2014 written statement.  

Hence, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed in this regard.

II.  VA's Duties to Notify and Assist

The Veteran's appeal for his left hand disability arises from the rating assigned following the grant of service connection for this disability.  He was provided full notice in March 2010 of how to establish service connection, including how to establish a disability rating and effective date, prior to the initial adjudication of the service connection claim.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the Veteran was notified of the requirements to establish an increased rating in a July 2012 letter.  

VA's duty to assist includes assisting the claimant in the procurement of relevant records and obtaining a medical examination or opinion, when necessary.  VA made efforts to obtain all relevant, identified records, including service treatment records, VA treatment records from several facilities dated from January 2010 through June 2015, and identified private records.  There is no argument or indication that any records are outstanding that could help to substantiate the claims decided herein.

Adequate VA examinations were provided to determine the current nature and severity of the Veteran's left hand disability.  He asserted in August 2010 that the prior VA examination, which was in March 2010, did not fully address his current level of impairment.  He was provided VA examinations in September 2010 and February 2013, and there is no argument or indication that these reports or findings were inadequate, or that the level of disability for the Veteran's hand has increased since the last examination.  The Veteran has provided descriptions of his observable symptoms and additional limitation or functional impairment during flare-ups and after repetitive use, such as in his February 2013 substantive appeal (VA Form 9) and several VA examinations.  He has repeatedly indicated that he has pain and limited function of the ring and little fingers after repetitive use.  

Although the VA examiners did not provide an estimate for the degree of additional loss of motion during such episodes, a remand to obtain this information would not help substantiate the Veteran's claim.  Cf. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Rather, the applicable diagnostic criteria clearly provide that any limitation of motion of the ring and little fingers will be assigned a 0 percent (noncompensable rating).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230.  The Veteran has already been assigned a 10 percent rating based on his painful motion and functional impairment under the criteria for tenosynovitis, rated as arthritis, despite having no measurable limitation during range of motion testing.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5003 & 5024.  If the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Moreover, functional impairment due to pain or other factors during flare-ups and after repetitive use has been considered and implemented.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The applicable diagnostic codes do not allow for a higher rating on such basis.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim that are decided herein, and a remand would only result in unnecessary delay.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings.  There will be no prejudice from a decision at this time.

III.  Left Hand Initial Rating

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

The Veteran has been assigned a 10 percent rating for his residuals of status-post fracture of the left fourth metacarpal, left hand, under Diagnostic Code (DC) 5024, for tenosynovitis.  This condition will be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024, Note. 

Similarly, degenerative arthritis, established by X-ray findings, will be rated based on limitation of motion of the affected joint under the appropriate diagnostic code.  When there is limitation of motion that is noncompensable under the appropriate diagnostic code, however, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  Alternatively, if there is no limitation of motion, a 10 percent rating will be assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent rating will be assigned for such involvement with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  This rating will not be combined with a rating based on limitation of motion.  Id. at Note (1).  

Different ratings are available for the hand and digits, depending on whether the major (dominant) or minor hand is affected.  The Veteran is right-hand dominant, as noted in VA examinations; thus, the left hand is his minor hand.  38 C.F.R. § 4.69.  

Limitation of motion of the individual digits of the hand will be rated under DCs 5228 to 5230, and DCs 5216 to 5227 provide for ratings based on various types of ankylosis of individual or multiple digits.  If there is limitation of motion of two or more digits, each digit will be evaluated separately, and the evaluations will be combined.  38 C.F.R. § 4.71a, DCs 5216 to 5230, Preliminary note (5).  The five digits of the hand consistent of the thumb and four fingers: the index (first) finger, long (second) finger, ring (third) finger, and little (fourth) finger.  

The rating schedule provides that:

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion
 
 
 
(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level
 
 
 
(3) Evaluation of ankylosis of the index, long, ring, and little fingers:



(i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto
 
 
 

(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position



(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis
 
 
 

(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis
 
 
 
(4) Evaluation of ankylosis of the thumb:



(i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx
 
 
 

(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position
 
 
 

(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis
 
 
 

(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis
 
 
 
(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations


38 C.F.R. § 4.71a, Notes under the heading: Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.

Historically, the Veteran sustained a fracture of the left fourth metacarpal, or the left hand and knuckle of the fourth to fifth metacarpal, when his hand was slammed in a door.  

During a March 2010 VA examination, the Veteran reported current symptoms of achy pain in the left hand and third finger (or the ring finger), described as intermittent pain and a mild achiness pain from the base of the ring finger into the palm.  In a July 2010 VA treatment session, the Veteran reported a constant ache at a level of 4-5 out of 10, and that he believed typing at work was contributing to his pain.  Similarly, in August 2010, he reported having worse left hand pain when he would type at work.  

During a September 2010 VA examination, the Veteran again reported achy pain in the left hand and third finger, with current symptoms of mild pain in the left hand intermittently after typing on the computer all day at work, and a pain level of about 5 lasting for a few hours every day after work.  The condition was described as stable since onset.  This examiner noted that the Veteran's left hand disability affected his occupation through decreased manual dexterity and pain, in that it would become sore and stiff after typing daily.  During the February 2013 VA examination, the Veteran reported current symptoms of pain and limited motion in the third and fourth metacarpals, with limited ability to use his left hand when pain was present during flare-ups.  

In his February 2013 substantive appeal (VA Form 9), the Veteran argued that a rating of 20 or 30 percent, similar to amputation of the ring and little fingers on the minor hand, is warranted for intermittent loss of function in his ring and little fingers.  He stated that these fingers get caught on each other on the inside of his hand, and that he loses all function in the ring and little fingers when this happens.  

The only schedular rating available for limitation of motion of the ring or little finger is 0 percent, which will be assigned for any limitation of motion of the ring or little finger of the major or minor hand.  38 C.F.R. § 4.71a, DC 5230.  

The Veteran has been assigned the minimum compensable rating of 10 percent for his left hand disability based on pain, additional limitation of motion and functional impairment in the ring and little fingers and palm due to pain and other factors during flare-ups and after repetitive use, pursuant to 38 C.F.R. §§ 4.59, 4.71a, DCs 5003 and 5024, consistent with the holdings in DeLuca, Mitchell, and Burton.  

Painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis.  Mitchell, 25 Vet. App. 32.  Further, there is no argument or indication of functional loss of the index or long finger or thumb due to pain, weakness, or other factors, including during flare-ups or after repetitive use, so as to warrant a separate rating.  

During the March 2010, September 2010, and February 2013 VA examinations, the Veteran had tenderness or pain to palpation of the left hand or fingers, noted to be mild achy tenderness over the distal fourth metacarpal area, with the fourth distal metacarpal head slightly enlarged during the March 2010 VA examination.  Testing in all of the examinations showed full range of motion of all digits of the Veteran's left hand, with no gap between the thumb or fingertips and the crease of the palm, and no limitation of extension; and no change after repetitive testing.  There was also full muscle and grip strength of 5 out of 5.  During VA treatment sessions and VA examinations as summarized above, the Veteran reported pain in the palm and in the ring and little fingers, and he was noted to have soreness, stiffness, and decreased manual dexterity after typing.  In his February 2013 appeal, the Veteran again described loss of function in his ring and little fingers at times, with no mention of problems in any other fingers or the thumb.  There is also no indication of loss of sensation or neurological impairment.  

A higher rating of 20 percent is available for amputation of the ring and little fingers of the minor hand, either individually or together, depending on the level of amputation.  See 38 C.F.R. § 4.71a, DCs 5151, 5155 & 5156.  Unfavorable ankylosis of both the ring and little fingers of the minor hand may also be assigned a 20 percent rating.  See id. at DC 5219.  A rating under these codes is inappropriate, however, because there have been no indications of ankylosis, and the Veteran has not had any digits amputated.  

Further, his impairment is not analogous to amputation or ankylosis.  The Veteran has retained significant function of the left hand and all fingers, albeit with intermittent pain in the ring and little fingers and the palm, particularly after repetitive use.  The rating criteria do not provide for a rating based on ankylosis or amputation, absent actual ankylosis.  The functional loss does not amount to amputation or ankylosis under the rating criteria.

Additionally, there is no evidence of arthritis in the hand or digits shown by X-rays, and also no indication of incapacitating exacerbations involving two or more major joints or minor joint groups; thus, a higher rating of 20 percent under the alternate criteria for arthritis under DC 5003 is not appropriate.  38 C.F.R. § 4.71a.  

A March 2010 VA treatment record noted a diagnosis of traumatic arthritis of the left hand, but there was no indication this was based on X-ray findings.  Subsequent X-ray results during VA examinations in March 2010, September 2010, and February 2013, were interpreted as showing no arthritis.  The March 2010 X-ray report noted that there was minimal widening of the fifth metacarpal phalangeal joint of the left hand, but this was noted to be likely related to positioning.  In September 2010, X-rays of the left hand, when compared to the right hand, showed that the left fourth metacarpal had a 2-millimeter depression in height when compared to the alignment of the metacarpointerphalangeal joints at the third and fourth and fifth metacarpals.  This did not constitute arthritis, though.  In any event, a separate rating on the basis of arthritis would constitute impermissible pyramiding, because the criteria for rating arthritis are based on limitation of motion and the current rating is also based on such limitation.  38 C.F.R. § 4.14 (2015).

The March 2010 VA examiner noted a scar over the distal second metacarpal of the left hand; however, this was not related to the fracture residuals on appeal.  

All potentially applicable codes have been considered, and a separate or higher rating is not warranted for the Veteran's left hand or fingers.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not warranted, as his symptomatology remained relatively stable, and any decreases or increases in severity were not sufficient for a lower or higher rating for a distinct period, as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The questions of entitlement to a TDIU and whether extraschedular consideration is warranted under 38 C.F.R. § 3.321(b) both require a complete picture of the claimant's service-connected disabilities and their effects on employability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the directed development for the TDIU claim as discussed below may result in evidence pertinent to consideration under § 3.321(b); this aspect of the rating claim is deferred as inextricably intertwined.  Id.; Cf. Todd v. McDonald, 27 Vet. App. 79, 90 (2015). 

The preponderance of the evidence is against a higher or separate rating for the left hand disability for any period.  As such, reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3.  


ORDER

The appeal is dismissed for the issue of entitlement to service connection for sleep apnea.

The appeal is dismissed for the issue of entitlement to service connection for PTSD.

An initial rating in excess of 10 percent for residuals of status-post fracture of the left fourth metacarpal, left hand, is denied.  


REMAND

The Veteran submitted a timely notice of disagreement in February 2011 as to the assignment of a noncompensable initial rating for dyspnea and residuals of the left rib condition in an October 2010 rating decision.  The AOJ has not yet provided a Statement of the Case (SOC) for this issue; thus, the case must be remanded for such purpose.  See Manlincon, 12 Vet. App. at 240.

The Veteran also submitted a notice of disagreement in May 2015 for the issue of entitlement higher ratings for his low back disability and his associated right lower extremity radiculopathy.  Thus, the Veteran's appeal pertains to the initial ratings assigned for each disability.  The AOJ has also not provided a SOC as to these issues to date; therefore, a remand is required for this purpose.  Id.  

The Veteran's May 2015 notice of disagreement also initiated appeal from the March 2015 denial of an increased rating for headaches.  The AOJ has not yet issued an SOC for this issue; therefore, a remand is required.  Id.

In his May 2015 standard notice of disagreement form as to the ratings assigned for lumbar strain and associated right lower extremity radiculopathy, the Veteran raised the issues of entitlement to service connection for symptoms in the left lower extremity, right upper extremity, and left upper extremity, and entitlement to service connection for the thoracic spine and cervical spine (neck), as secondary to the low back disability.  The claims for neurological symptoms are also inextricably intertwined with the appeal of the rating for the low back disability, based on applicable diagnostic codes that require consideration of a rating for associated objective neurological impairment.  These issues have not been adjudicated by the AOJ.

Additionally, the evidence is insufficient for a fair adjudication of the issues of entitlement to a higher rating for the left foot disability, bilateral knee disabilities, and psychiatric disability, and entitlement to a TDIU.

For the left foot, VA treatment records in February 2014 noted a history of multiple left ankle sprains, a left foot fracture, mild pes planus, and generalized ligamentous hyperlaxity.  The Veteran reported lateral ankle instability and weakness, pain on the lateral dorsum of the foot that radiated up the ankle posteriorly, and associated symptoms of tingling on the plantar surface of the foot and decreased sensation on the dorsum of the left foot.  There was objective laxity with tibia talus traction, decreased sensation on the dorsum of the left foot, and no signs of peripheral neuropathy.  The Veteran's left foot disability is currently rated under DC 5284 (for other foot impairment), and his left ankle disability is current rated under DC 5271 (for limited motion of the ankle).  38 C.F.R. § 4.71.  It is unclear if the Veteran's conditions and symptoms of pes planus, tingling and decreased sensation in the foot, and symptoms radiating up the ankle are associated with the residuals of left foot fracture or with the left ankle disability.  Notably, the rating criteria for acquired flatfoot (or pes planus) contemplate symptoms of the plantar surfaces of the feet and the tendo Achillis (a tendon in the ankle).  38 C.F.R. § 4.71, DC 5276.  

For the knees, none of the VA examiners have provided an estimate in degrees of additional functional impairment or limitation of motion during flare-ups or after repetitive use, as required by court interpretation of applicable regulations.  See Mitchell, 25 Vet. App. 32.  In contrast to the left hand disability, there are higher available ratings for a knee disability under potentially applicable diagnostic codes.  The Veteran also reported in February 2013, shortly after the last VA examination for the knees, that he felt as if he had instability after use of the knee.  Prior testing was negative for instability, but the Veteran is competent to report this sensation.

For the psychiatric disability, the Veteran submitted additional documents in October 2015 from employment proceedings pertaining to proposed removal from his position as a result of inappropriate behavior in June 2015, following other incidents in 2012 and 2013.  These documents were submitted after the last VA psychiatric examination in July 2015 and after the last adjudication by the AOJ.  Thus, another opinion is necessary to determine the current severity of disability.

A preliminary review of the currently available evidence appears to indicate some periods of worsening and improving mental health symptoms.  For example, during a September 2011 VA examination, the Veteran reported anger problems, and he indicated that he was having no problems with his employment, but that he had worsening grades at school in the prior semester.  In 2014, he submitted copies of his grades for September 2010 to September 2012, ranging from A to F throughout this period.  In a February 2013 VA examination, the Veteran reported being arrested three times for domestic violence, but he denied acting on his feelings of anger at work.  The Veteran has submitted court documents related to domestic violence charges in 2012.  He also submitted court documents in 2011 related to divorce and marriage licenses dated from 2005 to 2010; the Veteran has married his current wife three times.  Subsequently, the Veteran had inpatient mental health treatment after suicide attempts in May 2013, but he denied significant depressive symptoms and other specific mental health symptoms in December 2013.  In May 2015, he reported that he was doing well and had a full remission of symptoms, with no treatment other than psychiatric medications since December 2013, but that he had worsening depressive symptoms over the last 3-4 months that had led to significant impairment in his job attendance and performance.  In 2014 and 2015, the Veteran submitted employment documents related to frequent use of unscheduled leave, with counselling in November 2012.  The evidence indicates that he received a reprimand due to inappropriate behavior in 2012, and a temporary suspension of 14-days in June 2013 due to two anger outbursts in March 2013.  In September 2015, the Veteran's employer notified him of proposed removal from his positions after another anger outburst in June 2015, outlining the reasons and prior incidents and outcomes.  Accordingly, the Veteran reported during the July 2015 VA examination that he was currently on six weeks of administrative leave without pay, and indicated that this was the second such occasion of leave.  

The Veteran's claim for a TDIU is inextricably intertwined with the claims for higher ratings for the service-connected disabilities on appeal.  In his November 2012 TDIU claim (VA 21-8940), he asserted that his service-connected psychiatric disability and headaches rendered him unemployable.  In addition the May 2013 temporary suspension and leave without pay that appears to have been effective since June 2015, the Veteran reported during the July 2015 VA psychiatric examination that he had taken off work about 1/3 of the time through leave without pay due to mental health and back problems, in addition to nonservice-connected gastrointestinal problems.  Thus, it is unclear whether the Veteran has been unemployable for VA purposes at any point due to service-connected disabilities.

Being technically still employed does not necessarily mean that the Veteran is employable for VA purposes.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Rather, TDIU is based on the inability to follow substantially gainful employment. Id. (citing 38 C.F.R. § 4.16(b)).  The term "substantially gainful occupation" is not defined by VA regulation; however, it has been interpreted as referring to, at a minimum, the ability to earn "a living wage."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Further, a person is engaged in a "substantially gainful occupation" when that occupation "provides annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Similarly, 38 C.F.R. § 4.18 recognizes that the Veteran can be unemployable even though he is in an employed status and, specifically, if the employment is "eventually terminated on account of disability."  Thus, if the Veteran was not actually working and following his employment but was in some other status, such as sick leave, leave without pay, suspension, etc. he may qualify for TDIU if he had not been earning income in excess of the poverty threshold or a living wage .  Bowling, 15 Vet. App. at 7 (citing to Faust, Moore, and 38 C.F.R. § 4.16(b)). 

The Veteran has met the schedular criteria for a TDIU throughout the appeal period.  He has had a combined rating of 70 percent or higher effective since December 15, 2009.  Further, his disabilities of the left hand, right and left ankles, right and left knees, and left foot, are considered one disability for the purposes of meeting the TDIU percentage threshold criteria because they involve the same bodily system.  These individual ratings of 10 percent each have been in effect since December 15, 2009; they combine for a 49 percent rating, when including the bilateral factor for the knees and the ankles, which rounds up to 50 percent.  This meets the threshold TDIU criteria for multiple disabilities of a single disability rated at 40 percent or higher, and an overall rating of 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

VA has a duty to assist obtaining records that may help substantiate the Veteran's claims, to include employment records to show whether he was earning a living wage in light of his significant periods of administrative pay without leave, and whether the periods of pay without leave were due to service-connected disabilities.  Further, VA must provide a VA examination and opinion that considers all pertinent evidence and describes the nature and severity of the disabilities in question in sufficient detail to allow for adjudication.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary development and adjudicate the issues of entitlement to service connection (or a separate rating) for neurological symptoms in the left lower extremity, right upper extremity, and left upper extremity; and service connection for thoracic spine and cervical spine disabilities.  All conditions are claimed as secondary to the Veteran's service-connected lumbar strain.  

2.  Provide a Statement of the Case on the issues of entitlement a compensable rating for dyspnea and residuals of the left rib condition; a higher rating for lumbar strain; a higher rating for right lower extremity radiculopathy; and a higher rating for headaches.  These issues should not be certified or returned to the Board, unless a timely substantive appeal is received.

3.  Ask the Veteran to provide, or authorize VA to obtain, documentation from his employer verifying the dates and reasons of his periods of leave without pay and suspensions, to include whether he has been terminated from his employment.  

If any requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records himself.  

4.  Schedule the Veteran for a new VA examination to determine the current nature and severity of his left foot and bilateral knee disabilities.  The examiner should review the entire claims file and respond to the following:

   (a)  For the left foot:

(1)  Record any effects on employability.  To the extent possible, identify which symptoms in the foot and/or ankle are related to the service-connected left foot and ankle conditions, as opposed to pes planus.

(2)  State whether it is at least as likely as not (probability of 50 percent or more) that the pes planus noted in a February 2014 VA treatment record was proximately caused or aggravated (permanently worsened beyond its natural progression) by the left foot fracture residuals.  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the pes planus disability prior to aggravation?

(3)  State whether it is at least as likely as not that any neurological symptoms in the foot, to include tingling, decreased sensation, or radiating pain as noted in the February 2014 VA treatment record, was caused or aggravated (permanently worsened beyond its natural progression) by the left foot fracture residuals.  

If there was aggravation, is there medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the neurological impairment prior to aggravation?

If there is a relationship to the foot, identify the affected nerve, and estimate the overall severity of nerve impairment.

(4)  To the extent possible, provide an estimate of whether there is moderate, moderately severe, or severe left foot injury or disability.

(b)  For the knees:

(1)  Record and measure all subjective and objective symptoms of the knee disabilities, to include any effects on employability.  

(2)  Report the presence, and estimate the severity, of any recurrent instability or subluxation in either knee.  Address the significance of the Veteran's report in his February 2013 VA Form 9 that he has instability and cannot properly bear weight after extended walking or attempting to run.  

(3)  Provide an estimate in degrees of any additional limitation of motion of each knee due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use.  The Veteran is competent to report additional limitation of motion, and his reports in this regard should be considered.

(c)  For all of the above, the examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

4.  After obtaining any available evidence and records regarding the Veteran's periods of employment without pay, to the extent possible, forward the entire claims file to the July 2015 VA psychiatric examiner, or another examiner if that individual is not available, for an addendum opinion regarding the severity of the Veteran's psychiatric disability.  (A full VA examination is not required unless it is deemed necessary by the examiner, or due to additional evidence.)

(a)  The examiner should review the work documents submitted in October 2015 and any other documents that may be received upon remand; and state whether any of the findings or opinions in the July 2015 report have changed, to include as to the degree of the Veteran's overall social and occupational impairment.  

(b)  The examiner should provide an opinion as to whether any of the Veteran's prior periods of leave without pay or suspensions from work were at least as likely as not (probability of 50 percent or more) due to his psychiatric disability, or to other service-connected disabilities (to include the back or headaches), without considering age or nonservice-connected conditions.  

(c)  The examiner must provide reasons for the opinions offered, based on consideration of the pertinent lay and medical evidence.  

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


